DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 19-22 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, et al. US2014/0174834.
Regarding claim 16, Zhang, et al. teaches a method of preventing or reducing cutter loss in a steel body polycrystalline diamond compact (PDC) drilling tool (such as the tool shown in Figure 16, where steel is described in ¶0001, and PDC is described in ¶0043), the method comprising: applying a hardfacing layer (figure 22: lining 2220 is the same as hardfacing, since ¶0042 describes lining is formed from WC, cemented WC, etc., which is hard ¶0066 describes applying one or more hardfacing layers)  on a surface of a PDC cutter pocket 2267 of the steel body PDC drilling tool: applying a coated buffering layer (another layer of the “one or more lining layers” described in ¶0066) on the hardfacing layer to form a coated PDC cutter pocket (Figure 22, holding 2210); and bonding the PDC cutter into the coated PDC cutter pocket with a brazing material ¶0070, wherein the coated buffering layer comprises tungsten metal, titanium metal, nickel metal, cobalt metal, chromium metal, iron metal, a tungsten alloy, a titanium alloy, a nickel alloy, a cobalt alloy, a chromium alloy, an iron alloy, or mixtures thereof (¶0066 teaches tungsten carbide, which is considered a tungsten alloy).
Regarding claim 19, the drilling tool comprises a polycrystalline diamond compact (PDC) bit (Figure 16).
Regarding claim 20, the hardfacing layer comprises tungsten carbide particles and a metal binder ¶0042 (wherein cobalt is a metal binder).
Regarding claim 21, the tungsten carbide particles comprise tungsten carbide (WC), tungsten carbide (WC) alloys, and/or mixtures thereof (¶0066 describes tungsten carbide). 
Regarding claim 22, the tungsten carbide particles comprise sintered tungsten carbide cobalt (WC-Co) alloys, sintered tungsten carbide nickel (WC-Ni) alloys, sintered tungsten carbide cobalt nickel (WC-Co-Ni) alloys, cast tungsten carbide WC/W2C (¶0066: 12-14), macroline tungsten carbide (WC/W2C), monocrystalline tungsten carbide (WC), and/or mixtures thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-13, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. in view of Lockstedt, et al. US8342268.
 Regarding claim 1, Zhang, et al. teaches  a method of preventing or reducing cutter loss in a steel body ¶0001 polycrystalline diamond compact (PDC) drilling tool (Figure 16) , the method comprising: applying a hardfacing layer on a surface of a PDC cutter pocket to form a covered PDC cutter pocket (Figure 22- 2220, the hardfacing layer comprising a metal binder (Cobalt described with the cemented tungsten carbide and cobalt (WC/Co) in ¶0042 describing wear resistant materials for a lining  and tungsten carbide particles (¶0066); and bonding a PDC cutter (disposed in sleeve 2210, wherein a cutter disposed in a sleeve is described in ¶0013, and wherein a polycrystalline diamond table 235 is described in ¶0043), which is the equivalent as a PDC)  into the covered PDC cutter pocket with a brazing material.
Zhang, et al. does not teach the tungsten carbide particles are coated with tungsten metal, titanium metal, tungsten alloy, titanium alloy, or mixtures thereof. 
Lockstedt, et al. teaches that it is known in the art to form hardfacing/wear resistance 20 (Figure 4, described in (Column 15: 35-41) with coated WC particles 22 coated 26 with W metal, Ti metal, W alloy, Ti alloy, or mixtures thereof (Column 11:18-30 teaches the buffer material is tungsten or titanium alloys). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhang, et al. in view of Lockstedt, et al. to select the hardfacing to have coated WC particles coated with the claimed materials to provide a desired material property for the hardfacing.
Regarding claims 2 and 3, Zhang, et al. teaches the tungsten carbide particles comprise tungsten carbide (¶0066 describes WC), in particular cemented tungsten carbide and cobalt (WC/Co) ¶0042 (wherein cemented and sintered are alternate terms to each other in the art of powder metallurgy). 
Regarding claim 4, Zhang, et al. teaches the invention substantially as claimed, and that coarse grains of greater than 6 microns can be selected for WC particles ¶0042, but does not teach the WC particles have a size in a range from about 25 microns-2 mm.
Lockstedt, et al. teaches that it is known in the art to select a particle carbide grain size of  50 microns (see Table 1 provided in Column 14- first line, for example, which is in the claimed range) to provide a desired wear protection (Column 15: 35-41). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhang, et al. in view of Lockstedt, et al. to select the grain size of be 50 microns, which is within the claimed range, to achieve a desired wear resistant hardfacing for the drill bit.
Regarding claim 5, Zhang, et al. teaches the invention substantially as claimed, as described above, but does not teach that the coating on the tungsten carbide particles has a thickness in a range of from about 5 nanometers (nm) to about 100 microns (pm).
Lockstedt, et al. teaches that it is known in the art to select the thickness of the coating on the WC particles to be 5 microns (which is within the claimed range. See Table 1, column 14, first line, for example).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhang, et al. in view of Lockstedt, et al. to select the thickness of the coating on the WC particles to be within the claimed range, as a well-known thickness for coating for WC particles to enhance wear resistance of the material.
Regarding claim 7, Zhang et al. teaches drilling tool comprises a polycrystalline diamond compact (PDC) bit (Figure 16).

Regarding claim 8, Zhang, et al. teaches a steel body polycrystalline diamond compact (PDC) drilling tool (Figure 16) comprising a steel body (¶0001 describes steel bit bodies), a PDC cutter (with diamond table 235, wherein diamond tables can include polycrystalline diamond ¶0043), a PDC cutter pocket 2267, and a hardfacing layer 2220, wherein the hardfacing layer comprises tungsten carbide particles and a metal binder (¶0066 recites “hardfacing materials may include any tungsten carbide based (including, for example, cemented or cast tungsten carbide based hardfacings)”, and wherein ¶0042 recites “A lining may be formed of the same or different material than the sleeve. For example, in embodiments having an integrally formed sleeve and lining, the sleeve and lining may be formed of the same material, and in embodiments having a separately formed sleeve and lining, the sleeve and lining may be formed of the same or different material. The lining and/or the sleeve may be formed of a wear resistant material such as at least one of a boride, nitride, carbide, such as tungsten carbide, silicon carbide, tantalum carbide, or titanium carbide, and polycrystalline diamond, or combinations thereof. Additionally, various binding metals may be included in the wear resistant material, such as cobalt, nickel, iron, metal alloys, or mixtures thereof.”). 
Zhang, et al. does not teach the tungsten carbide particles are coated tungsten carbide particles wherein the coated carbide particles comprise tungsten carbide particles and a coating comprising tungsten metal, titanium metal, a tungsten alloy, a titanium alloy, or mixtures thereof.
Lockstedt, et al. teaches that it is known in the art to form hardfacing/wear resistance 20 (Figure 4, described in (Column 15: 35-41) with coated WC particles 22 coated 26 with W metal, Ti metal, W alloy, Ti alloy, or mixtures thereof (Column 11:18-30 teaches the buffer material is tungsten or titanium alloys). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhang, et al. in view of Lockstedt, et al. to select the hardfacing to have coated WC particles coated with the claimed materials to provide a desired material property for the hardfacing.
Regarding claim 9, Zhang, et al. teaches the PDC cutter further comprises a layer comprising a brazing material (¶0070 describes brazing the cutting element into the lining, thus making a layer of brazing material necessary to provide the brazing).
Regarding claim 10, Zhang, et al. teaches the tungsten carbide particles comprise tungsten carbide (¶0042).
Regarding claim 11. The steel body PDC drilling tool of claim 8, wherein the tungsten carbide particles comprise sintered tungsten carbide cobalt (WC-Co) alloys (¶0042 describes lining formed from cemented WC/Co, which is the same as sintered WC-Co, as sintered and cemented are alternative terms to each other), or cast tungsten carbide WC/W2C (¶0066: 12-14).
Regarding claim 12, Zhang, et al. teaches the tungsten carbide particles have particle sizes greater than 6 microns for coarse grain ¶0042, but does not teach specifically in a range from about 25 microns to about 2 millimeters.
Lockstedt, et al. teaches that it is known in the art to select a particle carbide grain size of  50 microns (see Table 1 provided in Column 14- first line, for example, which is in the claimed range) to provide a desired wear protection (Column 15: 35-41). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhang, et al. in view of Lockstedt, et al. to select the grain size of be 50 microns, which is within the claimed range, to achieve a desired wear resistant hardfacing for the drill bit.
Regarding claim 13, Zhang, et al. teaches the invention substantially as claimed, as described above, but does not teach that the coating on the tungsten carbide particles has a thickness in a range of from about 5 nanometers (nm) to about 100 microns (pm).
Lockstedt, et al. teaches that it is known in the art to select the thickness of the coating on the WC particles to be 5 microns (which is within the claimed range. See Table 1, column 14, first line, for example).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhang, et al. in view of Lockstedt, et al. to select the thickness of the coating on the WC particles to be within the claimed range, as a well-known thickness for coating for WC particles to enhance wear resistance of the material.
Regarding claim 15, Zhang, et al. teaches the drilling tool comprises a polycrystalline diamond compact (PDC) bit (Figure 16). 
Regarding claim 23, Zhang, et al. teaches the tungsten carbide particles have particle sizes greater than 6 microns for coarse grain ¶0042, but does not teach specifically in a range from about 25 microns to about 2 millimeters.
Lockstedt, et al. teaches that it is known in the art to select a particle carbide grain size of  50 microns (see Table 1 provided in Column 14- first line, for example, which is in the claimed range) to provide a desired wear protection (Column 15: 35-41). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhang, et al. in view of Lockstedt, et al. to select the grain size of be 50 microns, which is within the claimed range, to achieve a desired wear resistant hardfacing for the drill bit.
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. in view of Lockstedt, et al. as applied to claim 1 above, and further in view of Egan US8757472.
Regarding claims 6 and 14, Zhang, et al. in view of Lockstedt, et al. teaches the invention substantially as claimed, as described above, but does not teach the brazing material comprises a silver alloy.
Egan teaches that silver alloy braze material (Column 4:44-48 describes “a further oxidation resistant layer including elements selected from Ag, Sn, Au, Pt (but preferably Ag) or alloys thereof”) is well-known in the art to provide brazing for joining ceramic composite parts Column 1: 12-14.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhang, et al. in view of Lockstedt, et al., further in view of Egan to select a silver-alloy braze to achieve desired brazing strengths.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. in view of Zhang, et al. US2010/0314176
Regarding claim 17, Zhang, et al. teaches the invention substantially as claimed, as described above, but is silent as to whether the coated buffering layer is applied by chemical vapor deposition, physical vapor deposition, electrodeposition, electroless plating, atomic layer deposition, spray-and-fuse, or thermal spray.
Zhang, et al. ‘176 teaches that it is well-known in the art to use at least chemical vapor deposition or atomic layer deposition to apply hardfacing ¶0140, since such coating materials and application techniques are known in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhang, et al. in view of Zhang, et al. ‘176 to use well-known in the art application techniques such as chemical vapor deposition, to apply the hardfacing materials as desired.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. alone.
Zhang, et al. teaches the invention substantially as claimed, as described above, but does not teach that the coated buffering layer has a thickness in a range from about 5 nm to about 100 microns.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the buffering layer thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kembaiyan US2004/0245024 teaches a method and apparatus for a bit body with hardfacing 58 in a cutter pocket 56 (Figure 5), but does not teach brazing material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        /C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        10/19/2022